NEWMAN, District Judge.
This Is an application to be discharged, under habeas corpus, from confinement in the United States penitentiary at Atlanta, Ga. The petitioner was indicted with Prank Howard, whose case has just been disposed of, and at the same time, on the same counts, and was sentenced by the court on the same date for the same term.
For the reasons stated in Hie opinion in the Howard Case, 206 Fed. 555, this application for discharge under habeas corpus must be denied, and the petitioner be remanded to the custody of the warden of the United States penitentiary at Atlanta, Ga.